              Case 1:17-cv-02150-RDB Document 76 Filed 11/29/18 Page 1 of 3




Christopher J. Lyon
PARTNER
cjlyon@simmsshowers.com
443.290.8708


                                                  November 29, 2018

VIA CM/ECF SYSTEM
The Honorable Richard D. Bennett
United States District Court
District of Maryland
101 West Lombard Street
Baltimore, Maryland 21201

                    Re:       Bluebell Business Limited v. Michael Jones
                              In the United States District Court for the District of Maryland
                              Case No. 17-cv-02150-RDB

Dear Judge Bennett:

       What follows is a status report concerning the Court’s Letter Order dated November 19,
2018 (ECF No. 75). Pursuant to that Order, Defendant is to appear for a deposition tomorrow,
November 30, along with his brother Christopher Jones, father Charles Jones and mother
Carolyn Jones, who are also to be deposed.

        At approximately 3:15 p.m. this afternoon, the undersigned received a telephone call and
the attached correspondence from bankruptcy attorney Michael P. Coyle. Mr. Coyle
communicated that he represents Defendant and that Defendant this afternoon filed a Chapter 7
bankruptcy petition. The undersigned has since verified that the Defendant’s bankruptcy case is
pending as Case No. 18-25698 with the United States Bankruptcy Court, District of Maryland.

        In view of the bankruptcy filing, the undersigned respectfully requests that the Court
excuse Plaintiff from having to appear at the ordered depositions. While there has not been
sufficient time to fully research the issue, Plaintiff expects that 11 U.S.C. § 362(a)(1) stays this
case—including compliance with the Court’s Letter Order of November 19.



                                                                   Respectfully submitted,



                                                                   Christopher J. Lyon
Enclosures

cc:        Michael P. Coyle, Esq. (via E-mail)(mcoyle@thecoylelawgroup.com)



      201 International Circle, Suite 250 | Baltimore, Maryland 21030 | www.simmsshowers.com | Offices also in Leesburg,
                                                              Virginia
                      Case 1:17-cv-02150-RDB Document 76 Filed 11/29/18 Page 2 of 3





From:                            mcoyle@thecoylelawgroup.com
Sent:                            Thursday, November 29, 2018 3:17 PM
To:                              Christopher J. Lyon
Subject:                         FWD: 18-25698 Chapter 7 Voluntary Petition - case upload - CH7 - Michael Scott
                                 Jones


Here is the ECF email


__________________________________

   Michael P. Coyle

The Coyle Law Group, LLC
Columbia Office:
7061 Deepage Drive, Ste 101B
Columbia, MD 21046
Tel: 443-545-1215
Fax:443-817-9640

Rockville Office:
401 E. Jefferson Street, #201
Rockville, MD 20850
Tel: 301-273-5977
Fax:443-817-9640

www.thecoylelawgroup.com
@coylelawgroup




   --------- Original Message ---------
   Subject: 18-25698 Chapter 7 Voluntary Petition - case upload - CH7 - Michael Scott Jones
   From: BKECF_LiveDB@mdb.uscourts.gov
   Date: 11/29/18 3:07 pm
   To: courtmail@mdb.uscourts.gov

   ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy
   permits attorneys of record and parties in a case (including pro se litigants) to receive one free
   electronic copy of all documents filed electronically, if receipt is required by law or directed by
   the filer. PACER access fees apply to all other users. To avoid later charges, download a copy of
   each document during this first viewing. However, if the referenced document is a transcript, the
   free copy and 30-page limit do not apply.

                                         U.S. Bankruptcy Court
                                                         1
                Case 1:17-cv-02150-RDB Document 76 Filed 11/29/18 Page 3 of 3
                                    District of Maryland

Notice of Bankruptcy Case Filing

The following transaction was received from Michael Patrick Coyle entered on 11/29/2018 at 3:07 PM
EST and filed on 11/29/2018
Case Name:       Michael Scott Jones
Case Number:     18-25698
Document Number: 1

Docket Text:
Chapter 7 Voluntary Petition Individual, Schedules A-J & Statement of Financial Affairs Fee Amount $
335 filed by Michael Patrick Coyle of The Coyle Law Group LLC on behalf of Michael Scott Jones.
Section 521(i)(1) Incomplete Filing date: 1/14/2019. (Coyle, Michael)

The following document(s) are associated with this transaction:

Document description:Main Document Original filename:G:\ECF\Jones, Michael Scott\Petition.PDF
Electronic document Stamp: [STAMP bkecfStamp_ID=1013806484 [Date=11/29/2018]
[FileNumber=39738817 -0]
[20844eb482730a27f29a87df690ab65443be959c3366f802863e52b53c07608f2
be6b2f336bda730fd3aab29a6eb47d4473d9b746327104c7ddbf351c8a14cff]]

18-25698 Notice will be electronically mailed to:

Michael Patrick Coyle mcoyle@thecoylelawgroup.com,
bjanney@thecoylelawgroup.com,
coylelawyer2006@gmail.com

18-25698 Notice will not be electronically mailed to:

Debtor(s): Michael Scott Jones; Mike Jones




                                                        2
